DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIBATA; Naotaka et al. US PGPUB 20220116825 A1. 

Regarding claim 1. Shibata teaches A packet processing apparatus that connects, by full-duplex communication using an upstream line and a downstream line, a distributed station and a central station, (see [0003] MFH using L2 switch) the packet processing apparatus comprising: 
a memory configured to store a plurality of allocation patterns for allocating an upstream or downstream of a link direction for each subframe ([0050] The section information acquisition unit 120 acquires signal transmissible period information (communicable section information) including a high priority signal transmissible period (HP) and a low priority signal transmissible period (LP) in an SW from the respective SWs, and outputs the acquired signal transmissible period information to the communication path calculation unit 122.) within a predetermined period based on a time division duplex scheme; ([0017] In a case where high priority traffic is traffic of a cellular system of TDD, uplink communication and downlink communication are alternately repeated, and thus a low priority signal transmissible period on a network is also alternately repeated in an uplink and a downlink.) 
a processor configured to obtain a periodicity pattern of a high-priority packet for each of time slots within the subframe for each of the link directions;  ([0050] The section information acquisition unit 120 … outputs the acquired signal transmissible period information to the communication path calculation unit 122.) 
a first gate configured to open and close, for each of the time slots within the subframe, output of the high-priority packet to the upstream line or the downstream line; ([0054] Here, the communication path setting unit 124 matches a timing at which the path is switched to a timing at which the high priority wireless device A and the high priority wireless control device S1 change a transmission direction of a signal by TDD (a change timing between an uplink and a downlink). and 
a second gate configured to open and close, for each of the time slots within the subframe, output of a low-priority packet to the upstream line or the downstream line, ([0055] For example, the communication path setting unit 124 sets a path between the low priority wireless device B and the low priority wireless control device S2 so that a period in which low priority traffic is transmitted is included within a low priority signal transmissible period of any one path between the low priority wireless device B and the low priority wireless control device S2 calculated by the communication path calculation unit 122.) 
wherein the processor is further configured to set gate states of the first gate and the second gate for a predetermined time slot within the subframe in the same link direction as the periodicity pattern to a priority state in which the high-priority packet is preferentially output according to the periodicity pattern.  ([0054] [0054] The communication path setting unit 124 performs setting on each of the SWs so that a path between the low priority wireless device and the low priority wireless control device is switched to a path including a low priority signal transmissible period calculated by the communication path calculation unit 122. Here, the communication path setting unit 124 matches a timing at which the path is switched to a timing at which the high priority wireless device A and the high priority wireless control device S1 change a transmission direction of a signal by TDD (a change timing between an uplink and a downlink).

Regarding claim 8. Shibata teaches A method for packet processing, the method comprising: 
connecting, by full-duplex communication using an upstream line and a downstream line, (Fig. PATH control device connecting L2-SWs and to DU such as wireless device A and B, and CU e.g. wireless control device S1 and S2)  a distributed station and a central station, ([0002] a base station is disposed to be separated into a wireless control device and a wireless device.)and 
storing a plurality of allocation patterns for allocating an upstream or downstream of a link direction for each subframe ([0050] The section information acquisition unit 120 acquires signal transmissible period information (communicable section information) including a high priority signal transmissible period (HP) and a low priority signal transmissible period (LP) in an SW from the respective SWs, and outputs the acquired signal transmissible period information to the communication path calculation unit 122.) within a predetermined period based on the time division duplex scheme; ([0017] In a case where high priority traffic is traffic of a cellular system of TDD, uplink communication and downlink communication are alternately repeated, and thus a low priority signal transmissible period on a network is also alternately repeated in an uplink and a downlink.) 
obtaining a periodicity pattern of a high-priority packet for each of time slots within the subframe for each of the link directions; ([0050] The section information acquisition unit 120 … outputs the acquired signal transmissible period information to the communication path calculation unit 122.) 
setting gate states of a first gate and a second gate for a predetermined time slot within the subframe in the same link direction as the periodicity pattern to a priority state in which the high-priority packet is preferentially output according to the periodicity pattern; ([0054] [0054] The communication path setting unit 124 performs setting on each of the SWs so that a path between the low priority wireless device and the low priority wireless control device is switched to a path including a low priority signal transmissible period calculated by the communication path calculation unit 122. Here, the communication path setting unit 124 matches a timing at which the path is switched to a timing at which the high priority wireless device A and the high priority wireless control device S1 change a transmission direction of a signal by TDD (a change timing between an uplink and a downlink).
opening and closing, for each of the time slots within the subframe, output of the high-priority packet to the upstream line or the downstream line using the first gate; ([0054] Here, the communication path setting unit 124 matches a timing at which the path is switched to a timing at which the high priority wireless device A and the high priority wireless control device S1 change a transmission direction of a signal by TDD (a change timing between an uplink and a downlink). and 
opening and closing, for each of the time slots within the subframe, output of a low-priority packet to the upstream line or the downstream line using the second gate. ([0055] For example, the communication path setting unit 124 sets a path between the low priority wireless device B and the low priority wireless control device S2 so that a period in which low priority traffic is transmitted is included within a low priority signal transmissible period of any one path between the low priority wireless device B and the low priority wireless control device S2 calculated by the communication path calculation unit 122.) 
Allowable Subject Matter
Claim 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468